719 So. 2d 346 (1998)
Donnie Lee PRINCE, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2786.
District Court of Appeal of Florida, Fourth District.
September 23, 1998.
Rehearing and Certification Denied November 5, 1998.
Donnie Lee Prince, Bowling Green, pro se.
No appearance required for appellee.
*347 PER CURIAM.
Donnie Lee Prince appeals the denial of his latest rule 3.800(a) motion in which he challenges the legality of his habitual offender life sentence. He raised the same challenge to his sentence in his direct appeal and in five more appeals and petitions filed in this court. As we did in each of those prior cases, we again find his argument to be without merit and affirm the order denying his latest motion.
This latest appeal is procedurally barred and constitutes an abuse of the judicial system. Fla.R.Crim.Pro. 3.850(f)(1998); Greene v. State, 23 Fla. L. Weekly D1270, 716 So. 2d 279 (Fla. 5th DCA 1998)(barring successive motions to correct illegal sentence). We hereby prohibit him from filing any pro se petition or appeal that raises an issue that has been resolved in one of the prior cases he has filed in this court. If he violates this prohibition, he will face sanctions.
WARNER, KLEIN and STEVENSON, JJ., concur.